Exhibit 10.2

LOGO [g73249header.jpg]

March 14, 2007

QLT Inc.

887 Great Northern Way,

Vancouver,

British Columbia,

V5T 4T5

 

Attention:

   Robert Butchofsky, President and Chief Executive Officer,

 

Re: Documentation regarding Investigational New Drug Application, filed by
Kinetek Pharmaceuticals Inc. dated November 5, 1998 (IND Serial No. 57,249) (the
“Kinetek IND”) and Canadian and International Equivalents

As you know UBC and Kinetek Pharmaceuticals Inc. (“Kinetek”) entered into a
license agreement dated December 20, 1996 (the “License Agreement”) pursuant to
which Kinetek was granted certain rights relating to vanadium compounds for the
treatment of diabetes and other disorders, as described in the License Agreement
(the “Vanadium Technology”). In order to develop and commercialize the licensed
Vanadium Technology, Kinetek filed with the U.S. Food and Drug Administration
the Kinetek IND, and conducted a Phase I clinical trial.

On April 30, 2002, UBC and Kinetek agreed to a termination of the License
Agreement and on March 31, 2004, QLT Inc. (“QLT”) acquired Kinetek. Following
the acquisition of Kinetek by QLT, Kinetek was merged into QLT. After
termination of the License Agreement, QLT has returned to UBC certain data and
documentation and retained other data and documentation developed by Kinetek in
connection with its development and commercialization of the Vanadium
Technology, including the data and documents described in the attached Appendix
“A” relating to Kinetek’s Investigational New Drug Application and Phase I
clinical trial (the “FDA Documentation”). For greater certainty, the FDA
Documentation shall exclude any information that relates to the business or
other products, technology or know-how of QLT other than the Vanadium
Technology.

UBC is currently negotiating a license of the Vanadium Technology to Akesis
Pharmaceuticals, Inc. (“Akesis”).

This letter will therefore confirm, that in consideration of the payment by UBC
of the sum of $10.00 and the covenants and indemnities granted herein by UBC
and/or Akesis, the receipt and sufficiency of which is hereby acknowledged by
QLT, QLT hereby:

1) permits UBC and Akesis to reference the Kinetek IND in any submission that
UBC or Akesis may make to the Food and Drug Administration (“FDA”) or equivalent
regulatory authorities concerning the Vanadium Technology, including, at Akesis’
reasonable request, providing an instrument necessary to notify the FDA that
Akesis is permitted to reference the Kinetek IND; and

LOGO [g73249footer.jpg]



--------------------------------------------------------------------------------

LOGO [g73249header.jpg]

2) consents to the disclosure by UBC of the FDA Documentation, to Akesis
Pharmaceuticals Inc. (“Akesis”) as UBC’s licensee of the Vanadium Technology and
the use by Akesis of the FDA Documentation in support of any further FDA related
flings made by Akesis with respect to the Vanadium Technololgy.

In consideration of the foregoing, UBC and Akesis agree that, except as
expressly provided above, they shall not, without the consent of QLT, reproduce
the FDA Documentation in any publications or promotional material and shall not
use the name of QLT (including the name of Kinetek) in any publications, press
releases or other materials.

Akesis, hereby, in consideration of the receipt of the FDA Documentation, agrees
that it will defend, indemnify and hold QLT, and its directors, officers,
employees, and agents harmless from and against any and all third party claims
and actions, and losses, liabilities, damages, costs, and expenses (including
reasonable attorneys’ fees) resulting therefrom, based on the use of the FDA
Documentation by Akesis or the development or commercialization of the Vanadium
Technology by Akesis.

Would you please acknowledge your agreement with the above terms and conditions
by signing the enclosed copy of this letter and returning it to our office.

Yours truly,

 

The University of British Columbia

/s/ Barbara Campbell

Barbara Campbell Associate Director University-industry Liaison Office

LOGO [g73249footer.jpg]



--------------------------------------------------------------------------------

LOGO [g73249header.jpg]

 

ACKNOWLEDGED & AGREED this 15th day of March, 2007 by: QLT Inc. Per:  

/s/ Robert Butchofsky

  Authorized Signatory Name:   Robert Butchofsky Title:   Chief Executive
Officer

 

ACKNOWLEDGED & AGREED this 15th day of March, 2007 by: Akesis Pharmaceuticals,
Inc. Per:  

/s/ Jay Lichter

  Authorized Signatory Name:   Jay Lichter Title:   President and Chief
Executive Officer

LOGO [g73249footer.jpg]



--------------------------------------------------------------------------------

LOGO [g73249header.jpg]

Appendix “A”

Description of FDA Documentation

1) Volumes 1 to 10 of the KP-102, Bis(ethyl maltolato)oxovanadium (IV), BEOV
Investigational New Drug Application, filed by KINETEK Pharmaceuticals Inc. with
the United States Food and Drug Administration, dated November 5, 1998 under IND
Serial Number 57,249;

2) Volume FDA Correspondence / Health Protection Branch Correspondence related
to the KP-102, Bis(ethyl maltolato)oxovanadium (IV), BEOV Investigational New
Drug Application.

LOGO [g73249footer.jpg]